Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT

AMENDMENT No. 1 dated as of September 10, 2014 to the Revolving Credit Agreement
dated as of October 22, 2013 (the “Credit Agreement”) among TWITTER, INC., a
Delaware corporation (the “Borrower”), the lenders from time to time party
thereto (collectively, the “Lenders”; individually, a “Lender”) and MORGAN
STANLEY SENIOR FUNDING, INC., as Administrative Agent (the “Administrative
Agent”).

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto, and
each Lender party hereto consents to this Amendment.

WHEREAS, this Amendment includes amendments of the Credit Agreement that are
subject to the approval of the Required Lenders, and that, in each case, will
become effective on the Amendment Effective Date (as defined below) on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. On and after the
Amendment Effective Date, each reference to “this Agreement”, “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference, and each
reference in any other Loan Document to “the Credit Agreement”, “thereof”,
“thereunder”, “therein” or “thereby” or any other similar reference to the
Credit Agreement shall, from the Amendment Effective Date, refer to the Credit
Agreement as amended hereby.

SECTION 2. Amendment. Each of the parties hereto agrees that, effective on the
Amendment Effective Date (or, with respect to the amendment to Section 9.02,
such later date on which the Amendment has been approved by all Lenders in
accordance with Section 4(a) below, if applicable), the Credit Agreement shall
be amended to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

SECTION 3. Representations of the Borrower. The Borrower represents and warrants
to the Lenders that

(a) This Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.



--------------------------------------------------------------------------------

(b) Before and after giving effect to this Amendment, the representations and
warranties of the Borrower set forth in Article 3 of the Credit Agreement shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment Effective Date, except that (i) the representations and warranties
contained in Section 3.04(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.01 of the Credit Agreement and (ii) to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
and

(c) As of the Amendment Effective Date, at the time of and immediately after
giving effect to this Amendment, no Default shall have occurred and be
continuing.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which each of the following conditions
has been satisfied or waived:

(a) the Administrative Agent shall have received from each of the Borrower and
the Lenders comprising the Required Lenders (or, in the case of the amendments
to Section 9.02, all Lenders) a counterpart hereof signed by such party;

(b) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of this Amendment and any other legal matters relating to the Loan
Parties or the Amendment, all in form and substance reasonably satisfactory to
the Administrative Agent;

(c) the Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed on behalf of the Borrower by the President,
a Vice President or a Financial Officer of the Borrower, confirming the accuracy
of the representations and warranties set forth in Section 3 hereof;

(d) the Administrative Agent (or its applicable Affiliate) shall have received a
consent fee (the “Consent Fee”) for the account of each Lender that consents to
this Amendment by executing and delivering this Amendment to the Administrative
Agent appropriately completed on the earlier to occur of (i) 2:00 p.m., New York
City time, on the Amendment Effective Date and (ii) September 30, 2014, in an
amount equal to 0.15% of the sum of such Lender’s Commitment, and, without
duplication, any outstanding Loans under the Credit Agreement, which Consent
Fees shall be payable in immediately available funds, in dollars, and shall be
non-refundable; and

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment Effective Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
the Borrower under the Credit Agreement or as otherwise agreed.

 

2



--------------------------------------------------------------------------------

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not (i) by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent or the Lenders under the Credit Agreement or any other Loan Document and
(ii) alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

SECTION 6. Reaffirmation. Notwithstanding the effectiveness of this Amendment
and the transactions contemplated hereby, (i) each of the Borrower and each
Guarantor acknowledges and agrees that, each Loan Document to which it is a
party is hereby confirmed and ratified and shall remain in full force and effect
according to its respective terms (in the case of the Credit Agreement, as
amended hereby) and (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Guaranty.

SECTION 7. Tax. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 8. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

SECTION 9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 10. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Borrower: TWITTER, INC. By:  

/s/ Anthony Noto

  Name: Anthony Noto   Title:   CFO Guarantor: BLUEFIN LABS, INC. By:  

/s/ Mike Gupta

  Name: Mike Gupta   Title:   President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and as a Lender

By:  

/s/ Subhalakshmi Ghosh-Kohli

  Name:   Subhalakshmi Ghosh-Kohli   Title:   Authorized Signatory

 

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director

 

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Ashwin Ramakrishna

  Name:   Ashwin Ramakrishna   Title:   Authorized Signatory

 

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Ronald J. Drobny

  Name:   Ronald J. Drobny   Title:   Senior Vice President

 

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Samardh Kumar

  Name:   Samardh Kumar   Title:   Managing Director By:  

/s/ Andrew Kass

  Name:   Andrew Kass   Title:   Managing Director

 

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Credit Agreement

[See attached]



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 1

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of

October 22, 2013

as amended by Amendment No. 1 dated as of September 10, 2014

among

TWITTER, INC.,

The Lenders Party Hereto

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC. and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Defined Terms

     1   

Section 1.02. Classification of Loans and Borrowings

     20   

Section 1.03. Terms Generally

     2021   

Section 1.04. Accounting Terms; GAAP

     2021    ARTICLE 2    THE CREDITS   

Section 2.01. Commitments

     2122   

Section 2.02. Loans and Borrowings

     2122   

Section 2.03. Requests for Borrowings

     22   

Section 2.04. Funding of Borrowings

     2223   

Section 2.05. Interest Elections

     2324   

Section 2.06. Termination and Reduction of Commitments

     2425   

Section 2.07. Repayment of Loans; Evidence of Debt

     25   

Section 2.08. Prepayment of Loans

     2526   

Section 2.09. Fees

     2627   

Section 2.10. Interest

     2627   

Section 2.11. Alternate Rate of Interest

     2728   

Section 2.12. Increased Costs

     28   

Section 2.13. Break Funding Payments

     29   

Section 2.14. Taxes

     2930   

Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     3233   

Section 2.16. Mitigation Obligations; Replacement of Lenders

     3435   

Section 2.17. Defaulting Lenders

     35    ARTICLE 3    REPRESENTATIONS AND WARRANTIES   

Section 3.01. Organization; Powers

     3637   

Section 3.02. Authorization; Enforceability

     3637   

Section 3.03. Governmental Approvals; No Conflicts

     3637   

Section 3.04. Financial Condition; No Material Adverse Change

     3738   

Section 3.05. Properties

     3738   

Section 3.06. Litigation and Environmental Matters

     3738   

Section 3.07. Compliance with Laws and Agreements; No Default

     3839   

Section 3.08. Investment Company Status

     3839   

Section 3.09. Margin Stock

     3839   

Section 3.10. Taxes

     3839   

Section 3.11. ERISA

     3839   

Section 3.12. Disclosure

     4041   

 

i



--------------------------------------------------------------------------------

Section 3.13. Subsidiaries

     4041   

Section 3.14. Solvency

     4041   

Section 3.15. Anti-Terrorism Law

     4142   

Section 3.16. FCPA

     4142    ARTICLE 4    CONDITIONS   

Section 4.01. Effective Date

     4243   

Section 4.02. Each Credit Event

     4344    ARTICLE 5    AFFIRMATIVE COVENANTS   

Section 5.01. Financial Statements; Ratings Change and Other Information

     4445   

Section 5.02. Notices of Material Events

     4546   

Section 5.03. Existence; Conduct of Business

     4647   

Section 5.04. Payment of Taxes

     4647   

Section 5.05. Maintenance of Properties; Insurance

     4647   

Section 5.06. Books and Records; Inspection Rights

     4647   

Section 5.07. ERISA-Related Information

     4748   

Section 5.08. Compliance with Laws and Agreements

     4748   

Section 5.09. Use of Proceeds

     4849   

Section 5.10. Guarantors

     4849   

Section 5.11. Collateral Requirements

     49   

Section 5.12. Further Assurances

     50    ARTICLE 6    NEGATIVE COVENANTS   

Section 6.01. Indebtedness

     4851   

Section 6.02. Liens

     4951   

Section 6.03. Fundamental Changes

     5053   

Section 6.04. Restricted Payments

     5154   

Section 6.05. Restrictive Agreements

     5255   

Section 6.06. Transactions with Affiliates

     5356    ARTICLE 7    EVENTS OF DEFAULT    ARTICLE 8    THE ADMINISTRATIVE
AGENT    ARTICLE 9    MISCELLANEOUS   

Section 9.01. Notices

     5962   

Section 9.02. Waivers; Amendments

     6064   

 

ii



--------------------------------------------------------------------------------

Section 9.03. Expenses; Indemnity; Damage Waiver

     6165   

Section 9.04. Successors and Assigns

     6367   

Section 9.05. Survival

     6872   

Section 9.06. Counterparts; Integration; Effectiveness

     6872   

Section 9.07. Severability

     6872   

Section 9.08. Right of Setoff

     6973   

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     6973   

Section 9.10. Waiver Of Jury Trial

     7074   

Section 9.11. Headings

     7074   

Section 9.12. Confidentiality

     7074   

Section 9.13. Interest Rate Limitation

     7176   

Section 9.14. No Advisory or Fiduciary Responsibility

     7276   

Section 9.15. Electronic Execution of Assignments and Certain Other Documents

     7276   

Section 9.16. USA PATRIOT Act

     7377   

Section 9.17. Release of Guarantors

     7377   

Section 9.18. Release of Collateral

     77   

 

SCHEDULES Schedule 2.1    –    Commitments EXHIBITS Exhibit A    –    Form of
Assignment and Assumption Exhibit B    –    Form of Borrowing Request Exhibit C
   –    Form of Interest Election Request Exhibit D    –    Form of Note Exhibit
E    –    Form of Guaranty Agreement Exhibit F    –    Form of Compliance
Certificate

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of October 22, 2013 among TWITTER, INC., as
Borrower, the LENDERS party hereto and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article 1), has requested
the Lenders to make Loans to the Borrower on a revolving credit basis on and
after the date hereof and at any time and from time to time prior to the
Maturity Date.

The proceeds of borrowings hereunder are to be used for the purposes described
in Section 5.09. The Lenders are willing to establish the credit facility
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 9.01.

“Agreement” means this Revolving Credit Agreement, as the same may hereafter be
modified, supplemented, extended, amended, restated or amended and restated from
time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect



--------------------------------------------------------------------------------

on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for an Interest
Period of 1 month commencing on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.14(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth across from the caption “Applicable Rate for
Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Commitment Fee” in the
table below, as the case may be, based upon the Total Leverage Ratio, as more
fully described below.

 

     Level 1     Level 2     Level 3     Level 4  

Total Leverage Ratio

    
  Less  than
2.0:1.00   
      
 
 
 
  Less than
2.5:1.00 but
greater than or
equal to
2.0:1.00   
  
  
  
      
 
 
 
  Less than
3.0:1.00 but
greater than or
equal to
2.5:1.00   
  
  
  
      
 
  Greater than
or equal to
3.0:1.00   
  
  

Commitment Fee

     0.100 %      0.150 %      0.200 %      0.250 % 

Applicable Rate for Eurodollar Loans

     1.000 %      1.250 %      1.500 %      1.750 % 

Applicable Rate for ABR Loans

     0.000 %      0.250 %      0.500 %      0.750 % 

The Total Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(c), for the
most recently ended fiscal quarter or fiscal year of the Borrower, as
applicable, and any change in the Total Leverage Ratio shall be effective one
Business Day after the date on which the Administrative Agent receives such
certificate; provided, that for so long as the Borrower has not delivered such
certificate when due pursuant to Section 5.01(c), the Total Leverage Ratio shall
be deemed to be at Level 4 until the respective certificate is delivered to the
Administrative Agent; provided further, that at all times prior to a Qualifying
IPO, the Total Leverage Ratio shall be deemed to be at Level 4.

In the event that any financial statement or compliance certificate delivered
pursuant to Sections 5.01(a), 5.01(b) or 5.01(c) is inaccurate (regardless of
whether this

 

2



--------------------------------------------------------------------------------

Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall immediately
deliver to the Administrative Agent a corrected financial statement and a
corrected compliance certificate for such Applicable Period, (ii) the Applicable
Rate shall be determined based on the corrected financial statement and
corrected compliance certificate for such Applicable Period and (iii) the
Borrower shall immediately pay to the Administrative Agent (for the account of
the Lenders during the Applicable Period or their successors and assigns) the
accrued additional interest owing as a result of such increased Applicable Rate
for such Applicable Period. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.10(c) and Article
7 hereof, and shall survive the termination of this Agreement.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Morgan Stanley Senior Funding, Inc. and J.P. Morgan Securities
LLC, in their capacity as joint lead arrangers and joint bookrunners, and any
successor thereto.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Twitter, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of the Effective
Date and any similar lease entered into after the Effective Date by such Person
shall be accounted for as obligations relating to an operating lease and not as
Capital Lease Obligations.

“Change in Control” means (a) prior to an IPO, the failure by the holders of
Borrower’s Equity Interests as of the Effective Date to continue to own,
beneficially and of record, Equity Interests in the Borrower representing at
least 50.1% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Borrower; (b) after an IPO, the acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Securities Exchange Act and the rules of the
Securities and Exchange Commission thereunder), of Equity Interests in the
Borrower representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Borrower; or
(c) persons who were (i) directors of the Borrower on the date hereof,
(ii) nominated by the board of directors of the Borrower or whose nomination for
election by the stockholders of Borrower was approved by the board of directors
of the Borrower or (iii) appointed by directors that were directors of the
Borrower or directors nominated as provided in the preceding clause (ii),
ceasing to occupy a majority of the seats (excluding vacant seats) on the board
of directors of the Borrower. The consummation of an IPO shall not be deemed a
Change in Control.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

4



--------------------------------------------------------------------------------

“Charges” has the meaning set forth in Section 9.13.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all of the “Collateral”, “Mortgaged Property” or “Trust
Property” all other similar term referred to in the Security Documents and all
of the other property of the Loan Parties, now owned or hereafter acquired, upon
which a Lien is purported to be created by any Security Document.

“Collateral Agent” means Morgan Stanley Senior Funding, Inc., in its capacity as
Collateral Agent under any Security Documents, and its successors in such
capacity.

“Collateral Period” means any period from and including any Trigger Date to but
excluding the first Release Date following such Trigger Date.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Loans hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment as of
the Effective Date is set forth on Schedule 2.1. The initial aggregate amount of
the Lenders’ Commitments as of the Effective Date is $1,000,000,000.

“Commitment Fee” has the meaning set forth in Section 2.09(a).

“Communications” has the meaning set forth in Section 9.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income or gross profits (however denominated) or that are
franchise Taxes or branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill), (e) any extraordinary charges or losses determined in
accordance with GAAP, (f) non-cash stock option and other equity-based
compensation expenses and payroll tax expense related to stock option and other
equity-based compensation expenses, (g) any other non-cash charges, non-cash
expenses or non-cash losses of the Borrower or any Subsidiaries for such period
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of, or a reserve for, cash charges for any
future period), including, for the avoidance of doubt, non-cash foreign currency
translation losses (including non-cash losses related to currency remeasurement
of Indebtedness); provided,

 

5



--------------------------------------------------------------------------------

however that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of, or a reserve for, cash charges for any future period) shall be
subtracted from Consolidated Net Income in calculating Consolidated Adjusted
EBITDA in the period when such payments are made, (h) transition, integration
and similar fees, charges and expenses related acquisitions or dispositions,
(i) restructuring charges, and (j) charges related to settlements of legal
claims (provided that the amount that may be added back pursuant to clause (h),
(i) and (j) may not in the aggregate for any four fiscal quarter period exceed
the greater of (x) $5,000,000 and (y) 15% of Consolidated Adjusted EBITDA for
such period (determined without giving effect to any such adjustment pursuant to
such clause (h), (i) and (j))) and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary income or gains determined in
accordance with GAAP, and (c) any other non-cash income (excluding any items
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges in any prior period that are described in the parenthetical to
clause (g) above), including for the avoidance of doubt non-cash foreign
currency translation gains (including non-cash gains related to currency
remeasurement of Indebtedness), all as determined on a consolidated basis.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided that there shall be
excluded (a) the income of any Person that is not a consolidated Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Borrower or, subject to
clauses (b) and (c) below, any consolidated Subsidiary during such period,
(b) the income of, and any amounts referred to in clause (a) above paid to, any
consolidated Subsidiary of the Borrower to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational documents of such Subsidiary, any
agreement or other instrument binding upon such Subsidiary or any law applicable
to such Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived, and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any consolidated Subsidiary that is not wholly owned by the
Borrower to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such consolidated Subsidiary.

“Consolidated Net Tangible Assets” means, at any date, the total assets of the
Borrower and its Subsidiaries on a consolidated basis after deducting (a) all
current liabilities (excluding the amount of those which are by their terms
extendable or renewable at the option of the obligor to a date more than 12
months after the date of which the amount is being determined) and (b) all
goodwill, tradenames, trademarks, patents, unamortized debt discount and expense
and other like intangible assets, all as set forth on the most recent balance
sheet of the Borrower and its consolidated Subsidiaries delivered pursuant to
Section 5.01(a) or (b).

 

6



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Trigger Amount” means, at any time, an amount equal to 50% of the
Revolving Credit Facility at such time.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to such funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the

 

7



--------------------------------------------------------------------------------

enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.17(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time by Borrower with the written consent
of the Administrative Agent (or as supplemented by the Borrower pursuant to the
terms of this Agreement), delivered by Borrower to Administrative Agent for the
benefit of the Lenders.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, excluding (x) any such
Subsidiary substantially all of the assets of which consist of Equity Interests
in one or more Subsidiaries that are “controlled foreign corporations” within
the meaning of Section 957 of the Code and (y) any such Subsidiary that is owned
(directly or indirectly) by a Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Earn-Out” means any bona fide contingent obligation to make “earn-out” payments
to one or more prior owners of any Person, business or division, the capital
stock of which, or all or substantially all of the assets of which, have been
acquired by the Borrower or any of its Subsidiaries, which “earn-out” payment
obligation is contingent upon, or varies in amount based upon, the performance
of the Person or of the assets so acquired, as such performance is measured by
one or more financial, business or other performance criteria.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
generation, use, handling, transportation, storage, treatment, disposal,
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any Environmental Law,
including compliance or noncompliance therewith, (b) the generation, use,
handling, transportation, storage,

 

8



--------------------------------------------------------------------------------

treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the presence, release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Equity Interests shall not include any debt
securities that are convertible into or exchangeable for any combination of
Equity Interests and/or cash.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived under subsection .22, .23, .25, .26, .27, .28, .29, .30,
.31, .32, .34 or .35 of PBGC Regulation Section 4043 the requirement of
Section 4043(a) of ERISA that it be notified of such event; (b) the termination
of any Plan under Section 4041(c) of ERISA; (c) the institution of proceedings
by the PBGC under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (d) the failure to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
(e) the failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA, whether or not waived; or a determination that any
Plan is, or is expected to be, considered an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; (f) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or
Section 406 of ERISA with respect to a Plan; (g) the complete or partial
withdrawal of any Borrower, Subsidiary or any ERISA Affiliate from a
Multiemployer Plan which results in the imposition of Withdrawal Liability or
the reorganization or insolvency under Title IV of ERISA of any Multiemployer
Plan or (h) a determination that any Multiemployer Plan is in endangered or
critical status under Section 432 of the Code or Section 305 of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Article 7.

 

9



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on (or measured by) its net income
or gross profit, franchise Taxes, and branch profits Taxes, in each case
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that otherwise are Other Connection Taxes, (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16(b)), any United States withholding Tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or designates a new lending office, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office or assignment, to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to Section
2.14(a), (c) Taxes attributable to such recipient’s failure to comply with
Section 2.14(f) and (d) any U.S. withholding Taxes imposed under FATCA.

“Executive Order” has the meaning set forth in Section 3.15(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any published intergovernmental
agreement and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain Fee Letter, dated as of October 1, 2013, by and
among the Borrower, Morgan Stanley Senior Funding, Inc., J.P. Morgan Securities
LLC, JPMorgan Chase Bank, N.A., Bank of America, N.A., Deutsche Bank AG New York
Branch and Goldman Sachs Bank USA.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president of finance or corporate controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

10



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Borrower which is not a
Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary indemnification obligations entered
into in connection with any acquisition or disposition of assets or of other
entities (other than to the extent that the primary obligations that are the
subject of such indemnification obligation would be considered Indebtedness
hereunder).

“Guarantor” means any Material Domestic Subsidiary of the Borrower that has
delivered a Guaranty or a joinder agreement to a Guaranty pursuant to Section
5.10 hereof.

“Guaranty” has the meaning set forth in Section 5.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for

 

11



--------------------------------------------------------------------------------

the deferred purchase price of property or services (other than current trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of bankers’ acceptances, letters of credit,
surety bonds or similar arrangements, (g) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (f) above,
and (h) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned or acquired by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12(a).

“Interest Election Request” has the meaning set forth in Section 2.05(b).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or less than one month)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest

 

12



--------------------------------------------------------------------------------

Period pertaining to a Eurodollar Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“IPO” means a bona fide underwritten sale to the public of common stock of the
Borrower pursuant to a registration statement (other than on Form S-8 or any
other form relating to securities issuable under any benefit plan of the
Borrower or any of its Subsidiaries, as the case may be) that is declared
effective by the Securities and Exchange Commission.

“IRS” means the U.S. Internal Revenue Service.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), any Guaranty, any joinder agreements to any
Guaranty delivered pursuant to Section 5.10 hereof, any Security Document and
the Fee Letter.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, financial condition or results of operations of the Borrower and
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders under this Agreement or any Guaranty.

 

13



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents), or obligations in respect of one or more Swap Agreements,
of any one or more of the Borrower and its Subsidiaries in a principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary.

“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower (a) whose total assets as of the most recent available quarterly or
year-end financial statements were equal to or greater than 5% of the total
assets of the Borrower and its Subsidiaries at such date or (b) whose gross
revenues as of the most recent available quarterly or year-end financial
statements were equal to or greater than 5% of the consolidated gross revenues
of the Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.

“Maturity Date” means October 22, 2018.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ended on such date.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
could be an obligation to contribute of) the Borrower or a Subsidiary or an
ERISA Affiliate, and each such plan for the five- year period immediately
following the latest date on which the Borrower, or a Subsidiary or an ERISA
Affiliate contributed to or had an obligation to contribute to such plan.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained

 

14



--------------------------------------------------------------------------------

outside the United States by the Borrower or one or more Subsidiaries primarily
for the benefit of employees of the Borrower or such Subsidiaries residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.

“Note” has the meaning set forth in Section 2.07.

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent or any Lender pursuant to the terms of this Agreement or any other Loan
Document (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Borrower or any of its Subsidiaries, whether or not
allowed in such case or proceeding).

“OFAC” has the meaning set forth in Section 3.15(b)(v).

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such Administrative Agent, Lender or other recipient
and the jurisdiction imposing such Tax (other than connections arising solely
from such Administrative Agent, Lender or recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). For the avoidance of doubt, Taxes
described in clause (a) of the definition of Excluded Taxes constitute Other
Connection Taxes.

“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any other excise, property, intangible, recording, filing or similar
Taxes which arise from any payment made, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement and the
other Loan Documents; excluding, however, such taxes that are Other Connection
Taxes imposed with respect to an assignment (other than such taxes imposed with
respect to an assignment that occurs as a result of the Borrower’s request
pursuant to Section 2.16(b)).

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments thereof occurring prior to such date.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth in Section 9.04(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

15



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA, Section 412 of the Code or Section 302 of ERISA and is maintained
in whole or in part by the Borrower, any Subsidiary or any ERISA Affiliate or
with respect to which any of the Borrower, any Subsidiary or any ERISA Affiliate
has actual or contingent liability.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges or
levies that are not yet delinquent or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
supplier’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 7;

(f) easements, zoning restrictions, rights-of-way, encroachments and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

(g) Uniform Commercial Code financing statements filed (or similar filings under
applicable law) solely as a precautionary measure in connection with operating
leases.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA maintained or contributed to by
the Borrower, a Subsidiary or any ERISA Affiliate or to which the Borrower, a
Subsidiary or an ERISA Affiliate has or could have an obligation to contribute,
and each such plan subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA for the five-year period immediately
following the latest date on which the

 

16



--------------------------------------------------------------------------------

Borrower, a Subsidiary or an ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Platform” has the meaning set forth in Section 9.01.

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the “Prime
Lending Rate”, then the highest of such rates (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
Business Day); provided that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the “Prime Lending Rate”.

“Purchase Money Indebtedness” means Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital asset to the
extent incurred prior to or within 180 days following such acquisition,
construction or improvement.

“Qualifying IPO” means an IPO in which the Borrower raises at least
$1,000,000,000 of gross primary proceeds.

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release Date” means, the date following any Trigger Date on which either
(i) the Total Leverage Ratio (as set forth in the most recent compliance
certificate received by the Administrative Agent pursuant to Section 5.01(c)) is
less than or equal to 2.5:1.00 or (ii) the Outstanding Amount is less than the
Covenant Trigger Amount for 30 consecutive days following such Trigger Date.

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the aggregate outstanding principal amount
of the Loans at such time. The Commitment and Loans of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Resignation Effective Date” has the meaning set forth in Article 8.

“Responsible Officer” means any of the President and Chief Executive Officer,
Senior Vice President and Chief Financial Officer of the applicable Loan Party,
or any person designated by any such Loan Party in writing to the Administrative
Agent from time to time, acting singly.

 

17



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower. For the avoidance of doubt, the
receipt or acceptance by the Borrower or any Subsidiary of the return of Equity
Interests issued by the Borrower or any Subsidiary to the seller of a Person,
business or division as consideration for the purchase of such Person, business
or division, which return is in settlement of indemnification claims owed by
such seller in connection with such acquisition, shall not be deemed to be a
Restricted Payment.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time.

“Security Documents” means any security documents (including general security
agreements, real property mortgages, pledge agreements and intellectual property
security agreements and all supplements and joinders thereto) and all other
agreements, instruments and documents granting a Lien on any property of any
Person to secure the Obligations.

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
particular date, that on such date (a) the fair value of the present assets of
the Borrower and its Subsidiaries, taken as a whole, is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
the Borrower and its Subsidiaries, taken as a whole, (b) the present fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries, taken as a whole, on their debts
as they become absolute and matured, (c) the Borrower and its Subsidiaries,
taken as a whole, do not intend to, and do not believe that they will, incur
debts or liabilities (including current obligations and contingent liabilities)
beyond their ability to pay such debts and liabilities as they mature in the
ordinary course of business and (d) the Borrower and its Subsidiaries, taken as
a whole, are not engaged in business or a transaction, and are not about to
engage in business or a transaction, in relation to which their property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5 (ASC 450)).

“Specified Indebtedness” means (i) indebtedness for borrowed money (including,
for the avoidance of doubt, outstanding Loans), (ii) obligations for the
deferred purchase price of property or services (other than current trade
payables incurred in the ordinary course of business and excluding Earn-Outs),
(iii) obligations evidenced

 

18



--------------------------------------------------------------------------------

by notes, bonds, debentures and similar instruments, (iv) all obligations,
contingent or otherwise, as an account party or applicant under or in respect of
bankers acceptances or letters of credit, (v) Capital Lease Obligations,
(vi) Purchase Money Indebtedness and (vii) Guarantees of indebtedness of the
type referred to in clauses (i) through (vi), but in any case excluding
(a) indebtedness among Loan Parties and (b) indebtedness owed by any Loan Party
to a Subsidiary that is not a Loan Party.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means any subsidiary of the Borrower.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and which is required by GAAP
to be consolidated in the consolidated financial statements of the parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent hereunder.

 

19



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 5.01(a) or (b).

“Total Indebtedness” means the aggregate principal amount of Specified
Indebtedness of the Borrower and its Subsidiaries, as determined on a
consolidated basis.

“Total Leverage Ratio” means, as of the last day of any period, the ratio of
(a) Total Indebtedness (excluding, solely for the purpose of determining the
Applicable Rate, up to $250,000,000 of Capital Lease Obligations and Purchase
Money Indebtedness) to (b) Consolidated Adjusted EBITDA for such period.

“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party and the borrowing of Loans.

“Trigger Date” means any date on which (i) the Total Leverage Ratio (as set
forth in the most recent compliance certificate received by the Administrative
Agent pursuant to Section 5.01(c)) is greater than 2.5:1.00 and (ii) the
Outstanding Amount equals or exceeds the Covenant Trigger Amount.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

20



--------------------------------------------------------------------------------

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, all financial covenants contained herein shall be calculated
(1) without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (ASC 825) (or any similar accounting principle)
permitting or requiring a Person to value its financial liabilities or
Indebtedness at the fair value thereof and (2) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

21



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans in dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a)the aggregate outstanding principal amount of such
Lender’s Loans exceeding such Lender’s Commitment or (b) the sum of the
aggregate outstanding principal amount of all Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders in accordance with their
respective Applicable Percentages. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or telecopy
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day prior to the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B attached hereto and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

22



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account or accounts to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 Noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account or accounts designated by the Borrower in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Applicable Percentage of
such Borrowing, the Administrative Agent may assume that such Lender has made
such Applicable Percentage available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

23



--------------------------------------------------------------------------------

Section 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated among the Lenders holding the Loans comprising such Borrowing in
accordance with their respective Applicable Percentages, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written request (an “Interest Election Request”) in substantially the
form of Exhibit C attached hereto and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

24



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the sum of the aggregate outstanding principal amount of Loans
would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be applied to the
Lenders in accordance with their respective Applicable Percentages.

Section 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

25



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (each such promissory note being called a “Note” and all such promissory
notes being collectively called the “Notes”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in substantially the form of Exhibit D attached hereto. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (subject to the requirements of Section 2.13), subject to
prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or delivery of written notice) or telecopy of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans of the Lenders
in accordance with their respective Applicable Percentages. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10 and any
costs incurred as contemplated by Section 2.13.

 

26



--------------------------------------------------------------------------------

Section 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than any Defaulting Lender) a commitment
fee (the “Commitment Fee”), which shall accrue at the relevant percentage set
forth in the row entitled “Commitment Fee” in the definition of “Applicable
Rate” on the daily amount of the unused Commitment of such Lender during the
period from and including the date hereof to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, at all times when an Event of Default listed
in paragraph (a) or (b) of Article 7 has occurred hereunder and is continuing,
all overdue amounts outstanding hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

27



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

(ii) subject the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes, but excluding any capital or other non-income taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

28



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Indemnified Taxes and Excluded Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments hereunder
or the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefore;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive (or has retroactive effect), then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 2.13. Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise), (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.08(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan

 

29



--------------------------------------------------------------------------------

other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
make such deduction or withholding and timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after making such deduction or
withholding for Indemnified Taxes (including such deductions and withholdings
for Indemnified Taxes applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after demand therefore, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, or required to be withheld or deducted from any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

30



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Loan Parties has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Foreign Lender, if it is legally entitled to do so, shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
required by law or requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by law or upon the reasonable request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(i) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

(ii) executed originals of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN;

 

31



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W8BEN, a
portfolio interest certificate in compliance with Section 2.14(f)(iii), IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a certificate in compliance
with Section 2.14(f)(iii) on behalf of such direct or indirect partner or
partners; or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made unless, in the Foreign Lender’s sole determination exercised
in good faith, such completion would subject such Foreign Lender to any material
cost or expense or would materially prejudice the legal or commercial position
of such Foreign Lender.

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by law
or upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding. In addition, each Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender failed to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such other
documentation reasonably requested by the Borrower and the Administrative Agent
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements or to determine the amount to deduct and
withhold from such payment.

(h) If any Lender or the Administrative Agent determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
applicable Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made under

 

32



--------------------------------------------------------------------------------

this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that (w) any Lender or the
Administrative Agent may determine, in its sole discretion exercised in good
faith consistent with the policies of such Lender or the Administrative Agent,
whether to seek a refund for any Taxes; (x) any Taxes that are incurred by a
Lender or the Administrative Agent as a result of a disallowance or reduction of
any Tax refund with respect to which such Lender or the Administrative Agent has
made a payment to the Loan Party pursuant to this Section shall be treated as an
Indemnified Tax for which the Loan Party is obligated to indemnify such Lender
or the Administrative Agent pursuant to this Section without any exclusions or
defenses; (y) nothing in this Section shall require the Lender or the
Administrative Agent to disclose any confidential information to a Loan Party
(including, without limitation, its tax returns); and (z) neither any Lender nor
the Administrative Agent shall be required to pay any amounts pursuant to this
Section for so long as a Default or Event of Default exists. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h), the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at 1 New York Plaza, New
York, NY 10004 and except that payments pursuant to Sections 2.12, 2.13 or 2.14
and Section 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment or performance hereunder shall be due on a day
that is not a Business Day, the date for payment or performance shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

33



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or paragraph (d) of this Section, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to

 

34



--------------------------------------------------------------------------------

designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12 or Section 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14 or
(iii) any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees so assigned) or the Borrower (in the case of all other amounts
so assigned), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable law and (v) in
the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, (x) the applicable assignee shall have consented to, or shall consent
to, the applicable amendment, waiver or consent and (y) the Borrower exercises
its rights pursuant to this clause (b) with respect to all Non-Consenting
Lenders relating to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

Section 2.17. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 9.02.

 

35



--------------------------------------------------------------------------------

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.09 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b) If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a

 

36



--------------------------------------------------------------------------------

pro rata basis by the Lenders in accordance with their respective Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and (to the extent the concept
is applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action. Each of the Borrower and the Guarantors
has duly executed and delivered each of the Loan Documents to which it is party,
and each of such Loan Documents constitute its legal, valid and binding
obligations, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect and (ii) those approvals, consents,
registrations, filings or other actions, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect, (b) except
as could not reasonably be expected to have a Material Adverse Effect, will not
violate any applicable law or regulation or any order of any Governmental
Authority, (c) will not violate any charter, by-laws or other organizational
document of the Borrower or any of its Subsidiaries, (d) except as could not
reasonably be expected to have a Material Adverse Effect, will not violate or
result in a default under any indenture, agreement or other instrument (other
than the agreements and instruments referred to in clause (c)) binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (e) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.

 

37



--------------------------------------------------------------------------------

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal years ended December 31, 2012, December 31, 2011 and December 31,
2010, reported on by PricewaterhouseCoopers LLP, independent public accountants
and (ii) as of and for the fiscal quarters ended March 31, 2013 and June 30,
2013, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
financial statements referred to in clause (ii) above.

(b) Since December 31, 2012, no event, development or circumstance exists or has
occurred that has had or could reasonably be expected to have a material adverse
effect on the business, property, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole, or on the ability of the
Borrower to consummate the Transactions.

Section 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in or rights to use, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents, software, domain names, trade
secrets, know-how and other similar proprietary or intellectual property rights,
including any registrations and applications for registration of, and all
goodwill associated with, the foregoing, material to or necessary to its
business as currently conducted, and the operation of such business or the use
of any of the foregoing intellectual property rights by the Borrower and its
Subsidiaries does not infringe upon, misappropriate, or otherwise violate the
rights of any other Person, except for any such infringements,
misappropriations, or violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions.

 

38



--------------------------------------------------------------------------------

(b) Except with respect to any matter that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, or (iii) has received notice of any claim with
respect to any Environmental Liability.

Section 3.07. Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Subsidiaries is in compliance with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

Section 3.08. Investment Company Status. None of the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 3.09. Margin Stock. None of the Borrower or any Subsidiary is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock in violation of Regulation U or Regulation X issued by the Board and all
official rulings and interpretations thereunder or thereof.

Section 3.10. Taxes. Except as could not reasonably be expected to result in a
Material Adverse Effect, (i) each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed with respect to income, properties or operations of the Borrower and
its Subsidiaries, (ii) such returns accurately reflect in all material respects
all liability for Taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby and (iii) each of the Borrower and its Subsidiaries has
paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and, to
the extent required by GAAP, for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.

Section 3.11. ERISA. (a) Schedule 3.11 to the Disclosure Letter sets forth each
material Plan as of the Effective Date. Each Plan is in compliance in form and
operation with its terms and with ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure to comply could not reasonably be expected to result in
a Material Adverse Effect (or, prior to a Qualifying IPO, any material
liability). Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and, nothing has occurred since the date
of such determination that would adversely affect

 

39



--------------------------------------------------------------------------------

such determination (or, in the case of a Plan with no determination, nothing has
occurred that would materially adversely affect the issuance of a favorable
determination letter or otherwise materially adversely affect such
qualification). No ERISA Event has occurred, or is reasonably expected to occur,
other than as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect (or, prior to a Qualifying IPO,
any material liability).

(b) There exists no material Unfunded Pension Liability with respect to any
Plan, except as could not reasonably be expected to result in a Material Adverse
Effect.

(c) None of the Borrower, any Subsidiary or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make contributions to any Multiemployer
Plan.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Subsidiary or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in in a Material Adverse Effect (or, prior to a Qualifying IPO, any
material liability).

(e) The Borrower, its Subsidiaries and its ERISA Affiliates have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
in a Material Adverse Effect (or, prior to a Qualifying IPO, any material
liability).

(f) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 302 or 304 of ERISA. The Borrower,
any Subsidiary, and any ERISA Affiliate have not ceased operations at a facility
so as to become subject to the provisions of Section 4062(e) of ERISA, withdrawn
as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions. None of the Borrower,
any Subsidiary or any ERISA Affiliate have incurred or reasonably expect to
incur any liability to PBGC except as could not reasonably be expected to result
in material liability, save for any liability for premiums due in the ordinary
course or other liability which could not reasonably be expected to result in
material liability, and no lien imposed under the Code or ERISA on the assets of
the Borrower or any Subsidiary or any ERISA Affiliate exists or, to the
knowledge of the Borrower, is likely to arise on account of any Plan. None of
the Borrower, any Subsidiary or any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

 

40



--------------------------------------------------------------------------------

(g) Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as could not reasonably be expected to
result in a material liability. All contributions required to be made with
respect to a Non-U.S. Plan have been timely made, except as could not reasonably
be expected to result in a Material Adverse Effect. Neither the Borrower nor any
of its Subsidiaries has incurred any material obligation in connection with the
termination of, or withdrawal from, any Non-U.S. Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities, except as could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.12. Disclosure. All written information or oral information provided
in formal presentations or in any meeting or conference call with Lenders (other
than any projected financial information and other than information of a general
economic or industry specific nature) furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder, as modified or supplemented by other
information so furnished and when taken as a whole and together with any
information disclosed in Borrower’s public filings with the United States
Securities and Exchange Commission, does not contain any material misstatement
of fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
materially misleading; provided that, with respect to any projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
furnished (it being understood that such projected financial information is
subject to significant uncertainties and contingencies, any of which are beyond
the Borrower’s control, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projected financial information may differ
significantly from the projected results and such differences may be material).

Section 3.13. Subsidiaries. Schedule 3.13 to the Disclosure Letter sets forth as
of the Effective Date a list of all Subsidiaries and the percentage ownership
(directly or indirectly) of the Borrower therein. Except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the shares of capital stock or other ownership interests of all
Subsidiaries of the Borrower are fully paid and non-assessable and are owned by
the Borrower, directly or indirectly, free and clear of all Liens other than
Liens permitted under Section 6.02.

Section 3.14. Solvency. As of the Effective Date, the Borrower is, individually
and together with its Subsidiaries, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be,
Solvent.

 

41



--------------------------------------------------------------------------------

Section 3.15. Anti-Terrorism Law. (a) To the extent applicable, neither the
Borrower nor any of its Subsidiaries is in violation of any legal requirement
relating to U.S. economic sanctions or any laws with respect to terrorism or
money laundering (collectively, “Anti-Terrorism Laws”), including Executive
Order No. 13224 on Terrorist Financing effective September 24, 2001 (the
“Executive Order”) and the USA Patriot Act.

(b) Neither the Borrower nor any of its Subsidiaries is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) Neither the Borrower nor any of its Subsidiaries (i) conducts any business
with, or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of, a Person described in
Section 3.14(b)(i)-(v) above, except as permitted under U.S. law, (ii) deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(d) The Borrower will not use, and will not permit any of its Subsidiaries to
use, the proceeds of the Loans or otherwise make available such proceeds to any
Person described in Section 3.14(b)(i)-(v) above, for the purpose of financing
the activities of any Person described in Section 3.14(b)(i)-(v) above or in any
other manner that would violate any Anti-Terrorism Laws.

Section 3.16. FCPA. No part of the proceeds of the Loans will be used by the
Borrower or any of its Subsidiaries, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or any applicable anti-corruption law.

 

42



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a Note executed by the Borrower
in favor of each Lender requesting a Note in advance of the Effective Date.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Borrower in
form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors of the Borrower and the Guarantors
approving the transactions contemplated by the Loan Documents to which each such
Loan Party is a party and the execution and delivery of such Loan Documents to
be delivered by such Loan Party on the Effective Date, and all documents
evidencing other necessary organizational action and governmental approvals, if
any, with respect to the Loan Documents and (ii) all other documents reasonably
requested by the Administrative Agent relating to the organization, existence
and good standing of the Guarantors and the Borrower and authorization of the
transactions contemplated hereby.

(e) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor certifying the
names and true signatures of the officers of such entity authorized to sign the
Loan Documents to which it is a party, to be delivered by such entity on the
Effective Date and the other documents to be delivered hereunder on the
Effective Date.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed on behalf of the Borrower by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 as of the
Effective Date.

(g) The Lenders, the Administrative Agent and the Arrangers shall have received
all fees required to be paid by the Borrower on the Effective Date, and all
expenses required to be reimbursed by the Borrower for which invoices have been
presented at least three business days prior to the Effective Date, on or before
the Effective Date.

 

43



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received, to the extent reasonably
requested by any of the Lenders at least five Business Days prior to the
Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(i) The Administrative Agent shall have received reasonably detailed projections
of the Borrower for at least the three fiscal years ended after the Effective
Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article 8, for purposes of
determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing, except that (i) for purposes
of this Section, the representations and warranties contained in Section 3.04(a)
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 5.01 and (ii) to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date; and

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied as of the date thereof.

 

44



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP, or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than a qualification related to the maturity
of the Commitments and the Loans at the Maturity Date) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit F attached hereto (i) certifying as to whether a Default has
occurred and is continuing as of the date thereof and, if a Default has occurred
and is continuing as of the date thereof, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating the Total Leverage Ratio for the
Measurement Period ending on the last day of the applicable fiscal quarter or
fiscal year for which such financial statements are being delivered,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01(b) and (c) as of the last day of the applicable fiscal quarter
or fiscal year for which such financial statements are being delivered,
(iv) setting forth the amount of Restricted Payments made pursuant to Section
6.04(ix) during the respective fiscal quarter or fiscal year and demonstrating
compliance with such Section 6.04(ix) and, (v) certifying as to whether a
Trigger Date and/or Release Date has occurred during the respective fiscal

 

45



--------------------------------------------------------------------------------

quarter and (vi) if and to the extent that any change in GAAP that has occurred
since the date of the audited financial statements referred to in Section 3.04
had an impact on such financial statements, specifying the effect of such change
on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be, in each case that is not
otherwise required to be delivered to the Administrative Agent pursuant hereto,
provided, that such information shall be deemed to have been delivered on the
date on which such information has been posted on the Borrower’s website on the
Internet on the investor relations page at https://twitter.com (or any successor
page) or at http://www.sec.gov; and

(e) promptly following any request in writing (including any electronic message)
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary, or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request.

Information required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such
information, or provides a link thereto on the Borrower’s website on the
Internet on the investor relations page at https://twitter.com (or any successor
page) or at http://www.sec.gov; or (ii) on which such information is posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which the
Lenders and the Administrative Agent have been granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect; and

(c) the occurrence of a Trigger Date or Release Date; and

(cd) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and (ii) none of the Borrower or any of its Material Subsidiaries
shall be required to preserve, renew or keep in full force and effect its
rights, licenses, permits, privileges or franchises where failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.04. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay all Tax liabilities, including all Taxes imposed upon it or
upon its income or profits or upon any properties belonging to it that, if not
paid, could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, and all lawful claims
other than Tax liabilities that, if unpaid, would become a Lien upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under Section 6.02, in both cases except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) to
the extent required by GAAP, the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP.

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property used in
the conduct of its business in good working order and condition, ordinary wear
and tear and casualty events excepted, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(b) maintain insurance with financially sound and reputable insurance companies
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries full, true and correct in all material respects are made and are
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender (pursuant to the request
made through the Administrative Agent), upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants (provided, that the Borrower or such Subsidiary
shall be afforded the opportunity to participate in any discussions with such
independent accountants), all at such reasonable times and as often as
reasonably requested (but no more than once annually if no Event of Default
exists). Notwithstanding anything to the

 

47



--------------------------------------------------------------------------------

contrary in this Section, none of the Borrower or any of its Subsidiaries shall
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives) is prohibited by applicable law
or any third party contract legally binding on Borrower or its Subsidiaries or
(iii) is subject to attorney, client or similar privilege or constitutes
attorney work-product.

Section 5.07. ERISA-Related Information. The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests): (a) promptly and in any event within 15 days
after the Borrower, any Subsidiary or any ERISA Affiliate files a Schedule B (or
such other schedule as contains actuarial information) to IRS Form 5500 in
respect of a Plan with Unfunded Pension Liabilities, a copy of such IRS Form
5500 (including the Schedule B); (b) promptly and in any event within 30 days
after the Borrower, any Subsidiary or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred, a certificate of the chief financial
officer of the Borrower describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by such Borrower, Subsidiary, or ERISA Affiliate from the PBGC or any
other governmental agency with respect thereto; provided that, in the case of
ERISA Events under paragraph (b) of the definition thereof, in no event shall
notice be given later than the occurrence of the ERISA Event; (c) promptly, and
in any event within 30 days, after becoming aware that there has been (i) a
material increase in Unfunded Pension Liabilities (taking into account only
Pension Plans with positive Unfunded Pension Liabilities) since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable; (ii) the existence of potential withdrawal liability under
Section 4201 of ERISA, if the Borrower, any Subsidiary and the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans, (iii) the
adoption of, or the commencement of contributions to, any Plan subject to Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA by the Borrower,
any Subsidiary or any ERISA Affiliate, or (iv) the adoption of any amendment to
a Plan subject to Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which results in a material increase in contribution obligations of the
Borrower, any Subsidiary or any ERISA Affiliate, a detailed written description
thereof from the chief financial officer of the Borrower; and (d) if, at any
time after the Effective Date, the Borrower, any Subsidiary or any ERISA
Affiliate maintains, or contributes to (or incurs an obligation to contribute
to), a Pension Plan or Multiemployer Plan which is not set forth in Schedule
3.11 to the Disclosure Letter, then the Borrower shall deliver to the
Administrative Agent an updated Schedule 3.11 to the Disclosure Letter as soon
as practicable, and in any event within 20 days after the Borrower, such
Subsidiary or such ERISA Affiliate maintains, or contributes to (or incurs an
obligation to contribute to), thereto.

Section 5.08. Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures,

 

48



--------------------------------------------------------------------------------

agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.09. Use of Proceeds. The proceeds of the Loans will be used only for
working capital and general corporate purposes, including, without limitation,
for stock repurchases under stock repurchase programs approved by the Borrower
and for acquisitions not prohibited hereunder. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.

Section 5.10. Guarantors. If, as of the date of the most recently available
financial statements delivered pursuant to Section 5.01(a) or (b), as the case
may be, any Person shall have become a Material Domestic Subsidiary, then the
Borrower shall, within 30 days (or such longer period of time as the
Administrative Agent may agree in its sole discretion) after delivery of such
financial statements, cause such Material Domestic Subsidiary to enter into a
guaranty agreement (a “Guaranty”) in substantially the form of Exhibit E hereto,
or, if a Guaranty has previously been entered into by a Material Domestic
Subsidiary (and remains in effect), a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent to such Guaranty. If
requested by the Administrative Agent, the Administrative Agent shall receive an
opinion of counsel for the Borrower in form and substance reasonably
satisfactory to the Administrative Agent in respect of matters reasonably
requested by the Administrative Agent relating to any Guaranty delivered
pursuant to this Section, dated as of the date of such Guaranty.

Section 5.11. Collateral Requirements.

(a) At all times during a Collateral Period, commencing with the date 30 days
(or such longer period as the Administrative Agent shall determine in its
reasonable discretion) following the commencement of such Collateral Period,
(i) execute and deliver, and cause each Guarantor to execute and deliver, to the
Collateral Agent Security Documents, in form and substance reasonably
satisfactory to the Collateral Agent, pursuant to which the Borrower and each
Guarantor shall grant to the Collateral Agent, for the benefit of the Lenders, a
perfected first priority (subject to Liens permitted under Section 6.02)
security interest in all property of such Person, excluding (A) owned real
property having a fair market value of less than $10,000,000 and all leased real
property or which is already subject to a mortgage permitted hereunder,
(B) voting Equity Interests to the extent in excess of 65% of the voting Equity
Interests of any Foreign Subsidiary, (C) property to the extent that a grant of
a lien on such property would be prohibited by any law, regulation or order of
any Governmental Authority, (D) titled vehicles to the extent a security
interest therein cannot be perfected by filing a UCC-1 financing statement,
(E) deposit accounts, securities accounts and other assets requiring perfection
by control (other than certificated Equity Interests and notes) and not by the
filing of a UCC-1 financing statement, except to the extent constituting
proceeds of Collateral, (F) any lease, license or other agreement with any
Person if, to the extent and for so long as the grant of a Lien thereon
constitutes a breach of or a default under, or creates an

 

49



--------------------------------------------------------------------------------

enforceable right of termination in favor of any party (other than the Borrower
or any Subsidiary) to, such lease, license or other agreement (but only to the
extent any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, the Uniform Commercial Code or other applicable laws),
(G) any property subject to a capital lease or purchase money security interest
to the extent and for so long as the terms of the agreement governing such
security interest prohibit or make void or unenforceable the grant of a Lien
thereon, and (H) certain other assets reasonably agreed by the Administrative
Agent and identified in the Security Documents and (ii) take, and cause the
relevant Subsidiaries to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in Section 5.12, all at the expense of the Loan Parties;
provided that the Borrower and its Subsidiaries shall not be required to comply
with the requirements of this Section 5.11(a) if the Administrative Agent, in
its sole discretion, determines that the cost to the Borrower and its
Subsidiaries of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.

(b) In connection with any of the foregoing, the Borrower shall deliver or cause
to be delivered to the Administrative Agent lien searches for the Borrower and
its Subsidiaries at the expense of the Borrower and any legal opinions and other
documents as the Administrative Agent may reasonably request relating to the
existence of the relevant Loan Party, the corporate or other authority for and
the validity of the relevant Security Documents and the creation and perfection
of the Lien purportedly created thereby and any other matters relevant thereto,
all in form and substance reasonably acceptable to the Administrative Agent.
Prior to the execution of any mortgage, deed of trust or equivalent document in
connection with the foregoing, the Borrower shall deliver to each Lender all
documents required by such Lender with respect to flood determinations and
insurance for the relevant property.

Section 5.12. Further Assurances. The Borrower will execute and deliver any and
all further documents, financing statements, surveys, title insurance,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, federal intellectual property
filings, fixture filings, mortgages, deeds of trust and other documents and the
delivery of stock certificates and instruments and stock or note powers executed
in blank), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, or that may
be required by the Security Documents, to cause the requirements of Section 5.11
to be and remain satisfied during any Collateral Period, all at the Borrower’s
expense. The Borrower will provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by any Security Documents.

 

50



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness other
than:

(a) Indebtedness that is not Specified Indebtedness;

(b) Specified Indebtedness constituting Capital Lease Obligations and Purchase
Money Indebtedness; provided that the aggregate principal amount of Indebtedness
pursuant to this clause (b) shall not exceed $250,000,000500,000,000 at any time
outstanding; and

(c) Specified Indebtedness (including, for the avoidance of doubt, Capital Lease
Obligations and Purchase Money Indebtedness) in an aggregate principal amount at
any time outstanding not to exceed the greater of
(A) $1,000,000,0003,000,000,000 and (B) the product of (x) 2.5 and
(y) Consolidated Adjusted EBITDA for the most recently ended Measurement Period
for which financial statements have been delivered.

Notwithstanding the foregoing, any Specified Indebtedness owed by a Loan Party
to a Subsidiary that is not a Loan Party shall be permitted only to the extent
subordinated to the Obligations on customary terms reasonably satisfactory to
the Administrative Agent.

Section 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.2 to the Disclosure Letter and
any modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of the Borrower or any Subsidiary other than
improvements thereon or proceeds thereof and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and any refinancing,
extension, renewal or replacement thereof that does not increase the outstanding
principal amount thereof except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing, extensions, renewals or replacements;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a

 

51



--------------------------------------------------------------------------------

Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and any refinancing, extension,
renewal or replacement thereof that does not increase the outstanding principal
amount thereof except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, extensions, renewals or replacements;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness that is not prohibited by Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are initially incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such security interests shall not apply to any other property or assets
of the Borrower or any Subsidiary other than additions, accessions, parts,
attachments or improvements thereon or proceeds thereof;

(e) licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries, taken as a whole;

(f) the interest and title of a lessor under any lease, license, sublease or
sublicense entered into by the Borrower or any Subsidiary in the ordinary course
of its business and other statutory and common law landlords’ Liens under
leases;

(g) in connection with the sale or transfer of any assets in a transaction not
prohibited hereunder, customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof;

(h) in the case of any joint venture, any put and call arrangements related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

(i) Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business to the extent such financing is not prohibited
hereunder;

(j) Liens on earnest money deposits of cash or cash equivalents made in
connection with any acquisition not prohibited hereunder;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the banks, securities intermediaries or
other depository institutions with which such accounts are maintained, securing
amounts owing to such institutions with respect to cash management and operating
account arrangements;

 

52



--------------------------------------------------------------------------------

(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any of its Subsidiaries in the ordinary course of business; and

(m) other Liens securing obligations in an aggregate amount at any time
outstanding not to exceed, the greater of (x) $75,000,000 and (y) 5.0% of
Consolidated Net Tangible Assets.

Section 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, (x) merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, (y) sell,
transfer, license, lease, enter into any sale-leaseback transactions with
respect to, or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
(z) liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:

(i) any Subsidiary or any other Person may merge into or consolidate with the
Borrower in a transaction in which the Borrower is the surviving corporation;

(ii) any Person (other than the Borrower) may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary
(provided that any such merger or consolidation involving a Guarantor must
result in a Guarantor as the surviving entity);

(iii) any Subsidiary may sell, transfer, license, lease or otherwise dispose of
its assets to the Borrower or to another Subsidiary;

(iv) any Loan Party may sell, transfer, license, lease or otherwise dispose of
its assets to any other Loan Party;

(v) in connection with any acquisition, any Subsidiary may merge into or
consolidate with any other Person, so long as the Person surviving such merger
or consolidation shall be a Subsidiary (provided that any such merger or
consolidation involving a Guarantor must result in a Guarantor as the surviving
entity);

(vi) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and

(vii) any Subsidiary may merge into or consolidate with any other Person in a
transaction not otherwise prohibited hereunder and all or substantially all of
the Equity Interests of any Subsidiary may be sold, transferred or otherwise
disposed of, so long as the aggregate consideration received in respect of all
such mergers or consolidations, sales, transfers or other disposals

 

53



--------------------------------------------------------------------------------

pursuant to this clause (vii) shall not exceed the greater of (a) $100,000,000
and (b) 10% of Total Assets as of the date of such merger, consolidation, sale,
transfer or other disposal.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, complementary or incidental
thereto, which businesses, for the avoidance of doubt, may include or relate to
internet, mobile and other media platforms or devices, mobile applications,
publishing, advertising, and content creation and distribution.

Section 6.04. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make any Restricted Payments with respect
to the Borrower or any of its Subsidiaries, except:

(i) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any direct or indirect wholly-owned Subsidiary of the Borrower, and any
non-wholly-owned Subsidiary may make Restricted Payments to the Borrower or any
of its other Subsidiaries and to each other owner of Equity Interests of such
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;

(ii) the Borrower may declare and make dividends payable solely in additional
shares of Borrower’s common stock;

(iii) the Borrower may repurchase fractional shares of its Equity Interests
arising out of stock dividends, splits or combinations, business combinations or
conversions of convertible securities or, so long as no Default or Event of
Default then exists or would result therefrom, make cash settlement payments
upon the exercise of warrants to purchase its Equity Interests, or “net
exercise” or “net share settle” warrants;

(iv) the Borrower may redeem or otherwise cancel Equity Interests or rights in
respect thereof granted to (or make payments on behalf of) directors, officers,
employees or other providers of services to the Borrower and the Subsidiaries in
an amount required to satisfy tax withholding obligations relating to the
vesting, settlement or exercise of such Equity Interests or rights;

(v) following a Qualifying IPO, the Borrower or any Subsidiary may make any
Restricted Payment that has been declared by the Borrower or such Subsidiary, so
long as (A) such Restricted Payment was permitted under clause (ix) of this
Section 6.04 at the time so declared and (B) such Restricted Payment is made
within 30 days of such declaration;

(vi) following a Qualifying IPO, the Borrower may repurchase Equity Interests
pursuant to any accelerated stock repurchase or similar agreement; provided that
the payment made by the Borrower with respect to such repurchase was permitted
under clause (ix) of this Section 6.04 at the time made as if it was a
Restricted Payment made by the Borrower at such time;

 

54



--------------------------------------------------------------------------------

(vii) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans or agreements for directors,
management, employees or other eligible service providers of the Borrower or its
Subsidiaries;

(viii) the Borrower or any Subsidiary may make Restricted Payments to employees
of and third party investors in a Person, business or division acquired by the
Borrower or its Subsidiaries, the payment or amount of which is contingent upon
the performance and/or continued employment of one or more employees of such
acquired Person, business or division; and

(ix) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may declare or make Restricted Payments if the Total
Leverage Ratio for the most recent Measurement Period then ended and after
giving pro forma effect to such Restricted Payment is less than 2.0:1.0;
provided that, following a Qualifying IPO and so long as no Default or Event of
Default then exists or would result therefrom, the Borrower may declare or make
Restricted Payments not otherwise permitted under this clause (ix) in an
aggregate principal amount not to exceed $200,000,000500,000,000.

Section 6.05. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or of any
Subsidiary to Guarantee Indebtedness of the Borrower or any other Subsidiary
under the Loan Documents; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.5 to the Disclosure Letter
(and shall apply to any extension or renewal of, or any amendment or
modification materially expanding the scope of, any such restrictions or
conditions taken as a whole), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets of the Borrower or any Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary or assets
to be sold and such sale is not prohibited hereunder, (iv) the foregoing shall
not apply to any agreement or restriction or condition in effect at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (v) the foregoing shall not apply to customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures,
(vi) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness

 

55



--------------------------------------------------------------------------------

permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, excluding Indebtedness secured by
a blanket lien on, or restrictions or conditions that purport to apply to, all
or substantially all of the assets of the Borrower or any Subsidiary,
(vii) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses, sub-leases and sub-licenses and other contracts restricting
the assignment thereof, (viii) the foregoing shall not apply to restrictions or
conditions set forth in any agreement governing Indebtedness not prohibited by
Section 6.02, excluding Indebtedness secured by a blanket lien on, or
restrictions or conditions that purport to apply to, all or substantially all of
the assets of the Borrower or any Subsidiary; provided that such restrictions
and conditions are customary for such Indebtedness, and (ix) the foregoing shall
not apply to restrictions on cash or other deposits (including escrowed funds)
imposed under contracts entered into in the ordinary course of business.

Section 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than between or among the Borrower and its Subsidiaries and
not involving any other Affiliate except as otherwise permitted hereunder),
except (a) on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) payment of customary directors’ fees, reasonable out-of-pocket
expense reimbursement, indemnities (including the provision of directors and
officers insurance) and compensation arrangements for members of the board of
directors, officers or other employees of the Borrower or any of its
Subsidiaries, (c) transactions approved by a majority of the disinterested
directors of Borrower’s board of directors, (d) any transaction involving
amounts less than $500,000 individually and $5,000,000 in the aggregate and
(e) any Restricted Payment permitted by Section 6.04.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (each, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any of the Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished

 

56



--------------------------------------------------------------------------------

pursuant to or in connection with this Agreement, any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (solely with respect to the
Borrower’s existence), Section 5.09, Section 5.11, Section 5.12 or in Article 6;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any of the Loan Documents (other than those specified in
clause (a), (b) or (d) of this Article of this Agreement), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure shall have continued after the applicable grace period, if any;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any redemption, repurchase, conversion or
settlement with respect to any convertible debt instrument (including any
termination of any related Swap Agreement or portion thereof) pursuant to its
terms unless such redemption, repurchase, conversion or settlement results from
a default thereunder or an event of the type that constitutes an Event of
Default or (z) an early payment requirement, unwinding or termination with
respect to any Swap Agreement except, in the case of this clause (z) (i) an
early payment, unwinding or termination that results from a default or
non-compliance thereunder by the Borrower or any Subsidiary, or another event of
the type that would constitute an Event of Default or (ii) an early termination
of such Swap Agreement by the counterparty thereto (it being understood and
agreed that this clause (ii) shall not apply to an early termination of such
Swap Agreement by mutual agreement of the Borrower or Subsidiary and the
counterparty thereto);

(h) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the perfection and priority
required by the applicable Security Document, except (i) as a result of a sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents, (ii) as a result of the Administrative Agent’s failure
to maintain possession of any stock certificates, promissory notes or other
documents delivered to it under the Security Documents or (iii) as contemplated
hereunder following a Release Date;

 

57



--------------------------------------------------------------------------------

(hi) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(ij) except as may otherwise be permitted under Section 6.03, the Borrower or
any Material Subsidiary shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Law, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(jk) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(kl) one or more judgments for the payment of money in excess of $75,000,000 in
the aggregate shall be rendered against the Borrower, any Subsidiary or any
combination thereof (to the extent not paid or covered by a reputable and
solvent independent third-party insurance company which has not disputed
coverage) and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment and such action shall
not be stayed;

(lm) one or more ERISA Events shall have occurred, other than as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;

(mn) a Change in Control shall occur; or

(no) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the obligations hereunder or thereunder, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document;

 

58



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or(i) or (j) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or(i) or (j) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints Morgan Stanley Senior Funding,
Inc. as the Administrative Agent and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. The Administrative Agent shall also act as
the “collateral agent” under any Security Documents (and for purposes of this
Article 8, references to the “Administrative Agent” shall be deemed to be
“Administrative Agent and Collateral Agent”), and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties and entering into the
Security Documents as contemplated by Section 5.11 and 5.12, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent hereunder for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article 8 and Article 9 as if
set forth in full herein with respect thereto. Except, in each case, as set
forth in the sixth paragraph of this Article, the provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise

 

59



--------------------------------------------------------------------------------

requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent: (a) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02 or in the other
Loan Documents); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website

 

60



--------------------------------------------------------------------------------

posting or other distribution) believed by it to be genuine and to have been
signed or sent by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the provisions of this paragraph, the Administrative Agent may resign
at any time by notifying the Lenders and the Borrower. Upon any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided that, in the event that such successor or Administrative Agent
appointed by the Required Lenders is not one of Morgan Stanley Senior Funding,
Inc., JP Morgan Chase Bank, N.A., Bank of America, N.A., Deutsche Bank AG New
York Branch or Goldman Sachs Bank USA, or any of their respective affiliates,
and so long as no Event of Default shall have occurred and be continuing, the
Borrower shall have the right to consent to such successor Administrative Agent
(such consent not to be unreasonably withheld or delayed). If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier date as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Article). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder,

 

61



--------------------------------------------------------------------------------

the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor from its obligations under any Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or ceases to be a Material Subsidiary. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under any Guaranty pursuant to this paragraph.

The Lenders irrevocably authorize the Collateral Agent, at its option and
discretion, to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document as contemplated by Section 9.18 below
or, subject to Section 9.02 below, if approved, authorized or ratified in
writing by the Required Lenders. Upon request by the Collateral Agent at any
time, the Required Lenders will confirm in writing the Collateral Agent’s
authority to release its interest in particular types or items of property.
Neither the Collateral Agent nor the Administrative Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Collateral Agent or the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Twitter, Inc., 1355 Market Steet, Suite 900,
San Francisco, CA 94103, Attention: Chief Financial Officer (email:
treasurynotices@twitter.com);

 

62



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to it at Morgan Stanley Senior Funding,
Inc., 1 New York Plaza, New York, NY 10004, Attention: Michael Gavin or Ryan
Cobo, (Tel. No. 718-754-2889 / 718-754-2767 / 718-233-1870) (E-mail:
primarydocs@morganstanley.com); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (a)(i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (a)(i) and (a)(ii) above, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

63



--------------------------------------------------------------------------------

(d) The Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, IntraLinks, Syndtrak, the Internet or another
similar electronic system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.” The Agent Parties (as defined below) do not warrant the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications effected thereby (the “Communications”). No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) be responsible or liable for damages arising from the unauthorized use
by others of information or other materials obtained through internet,
electronic, telecommunications or other information transmission, except to the
extent that such damages have resulted from the willful misconduct or gross
negligence of such Agent Party (as determined in a final, non-appealable
judgment by a court of competent jurisdiction).

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided, however, that no such amendment, waiver or consent shall:
(i) extend or increase the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby; provided, however,
that notwithstanding clause (ii) or (iii) of this Section 9.02(b), only the
consent of the Required Lenders shall be necessary to waive any obligation of
the

 

64



--------------------------------------------------------------------------------

Borrower to pay interest at the default rate set forth in Section 2.10(c),
(iv) change Section 2.15(b), Section 2.15(c) or any other Section hereof
providing for the ratable treatment of the Lenders, in each case in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release all or substantially all of the
value of any Guaranty, without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Article 8 or
Section 9.17 (in which case such release may be made by the Administrative Agent
acting alone), (vi) change any of the provisions of this Section or the
percentage referred to in the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or,
(vii) release all or substantially all of the Collateral in any transaction or
series of related transactions except as otherwise permitted hereunder, without
the written consent of each Lender or (viii) waive any condition set forth in
Section 4.01 (other than as it relates to the payment of fees and expenses of
counsel), or, in the case of any Loans made on the Effective Date, Section 4.02,
without the written consent of each Lender. Notwithstanding anything to the
contrary herein, no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.

(c) In addition, notwithstanding the foregoing, this Agreement and the other
Loan Documents may be amended to satisfy the requirements of Section 5.11 by the
Administrative Agent and the Borrower, without the consent of any other Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, Syndication Agent, Arrangers and their respective
Affiliates, including, without limitation, the reasonable and documented fees,
disbursements and other charges of one firm of counsel for the Administrative
Agent, Syndication Agent and Arrangers, taken as a whole, (and if reasonably
necessary (as determined by the Administrative Agent in consultation with the
Borrower), of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction) in connection with the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement, any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
documented out-of-pocket expenses incurred by the Administrative Agent,
Syndication Agent, Arrangers or any Lender, including, without limitation, the
fees, disbursements and other charges of one firm of counsel for the
Administrative Agent and Arrangers, taken as a whole, (and if reasonably
necessary (as determined by the Administrative Agent in consultation with the
Borrower), of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction and in the case of an actual or potential conflict of
interest where the Administrative Agent or any Arranger affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected person), in connection
with the enforcement or protection of its rights in connection with this
Agreement or any other Loan Document, including its rights under this Section,
or in connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

65



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, the Arrangers and each Lender, and each Related Party, successor,
partner, representative or assign of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, costs or reasonable and
documented expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or the Borrower or any Affiliate of the Borrower);
provided that such indemnity shall not, as to any Indemnitee, be available
(v) with respect to Taxes (and amounts relating thereto), the indemnification
for which shall be governed solely and exclusively by Section 2.14, (w) to the
extent that such losses, claims, damages, liabilities, costs or reasonable and
documented expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (x) if arising from a material breach by
such Indemnitee or one of its Affiliates of its obligations under this Agreement
or any other Loan Document (as determined by a court of competent jurisdiction
by final and non-appealable judgment), (y) if arising from any dispute between
and among Indemnitees that does not involve an act or omission by the Borrower
or its Subsidiaries (as determined by a court of competent jurisdiction by final
and non-appealable judgment) other than any proceeding against the
Administrative Agent or Arrangers in such capacity and (z) if arising from any
settlement with respect to indemnified liabilities which is entered into by such
Indemnitee without Borrower’s written consent (such consent not to be
unreasonably withheld, conditioned or delayed); provided that (A) Borrower shall
be deemed to consent to such settlement if it does not respond to the
Indemnitee’s request within 5 business days; (B) the foregoing indemnity will
apply if the Borrower shall have been offered an opportunity to assume the
defense of such matter and shall have declined to do so and (C) the foregoing
indemnity will apply if there is a final judgment for the plaintiff in such
proceeding. In the case of any proceeding to which the indemnity in this
paragraph applies, such indemnity and reimbursement obligations shall be
effective, whether or not such proceeding is brought by the Borrower, any of its
securityholders or creditors, an Indemnitee or any other Person, or an
Indemnitee is otherwise a party thereto.

 

66



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) Without limiting in any way the indemnification obligations of the Borrower
pursuant to Section 9.03(b) or of the Lenders pursuant to Section 9.03(c), to
the extent permitted by applicable law, each party hereto shall not assert, and
hereby waives, any claim against any Indemnitee or the Borrower or any of its
Subsidiaries, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the Transactions or any Loan or
the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and non-appealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

67



--------------------------------------------------------------------------------

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (but not to the Borrower or an
Affiliate thereof) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee and provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment, an Affiliate of a Lender, or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or a greater amount
that is an integral multiple of $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

 

68



--------------------------------------------------------------------------------

(E) no such assignment shall be made to (i) any Loan Party nor any Affiliate of
a Loan Party, (ii) any Defaulting Lender or any of its subsidiaries, or any
Person, who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) any natural person;
and

(F) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.12, Section 2.13, Section 2.14 and Section 9.03); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

69



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and amounts on the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 9.04(b)(iv), except to the
extent that such losses, claims, damages or liabilities are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. The Loans (including principal and interest) are registered obligations
and the right, title, and interest of any Lender or its assigns in and to such
Loans shall be transferable only upon notation of such transfer in the Register.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), Section 2.15(d)
or Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c)(i) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(but not to the Borrower or an Affiliate thereof) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations

 

70



--------------------------------------------------------------------------------

under this Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.15(c)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent such entitlement to receive a greater payment results from a Change in
Law requiring a payment under Section 2.12 that occurs after the Participant
acquired the applicable participation. Participants entitled to the benefits of
Sections 2.12, 2.13 and 2.14 are entitled to such benefits subject to the
requirements and limitations therein, including the requirements under Section
2.14(f) (it being understood that the documentation required under Section
2.14(f) shall be delivered to the participating Lender).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security

 

71



--------------------------------------------------------------------------------

interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 2.12, Section 2.13, Section 2.14 and Section 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments, the resignation of the
Administrative Agent, the replacement of any Lender, or the termination of this
Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

72



--------------------------------------------------------------------------------

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

73



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below) and to not use the Information for any purpose except in connection with
the Loan Documents, except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, and agents, including accountants,
legal counsel and other professionals, experts or advisors, or to any credit
insurance provider relating to the Borrower and its obligations, in each case
whom it reasonably determines needs to know such information in connection with
this Agreement and the transactions contemplated hereby and who are informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (ii) to the extent requested by any rating agency or
regulatory authority, examiner regulating banks or banking, or other
self-regulatory authority having or claiming oversight over Administrative
Agent, any Lender or any of their respective Affiliates, (iii) pursuant to the
order of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable laws or
regulations or by any subpoena or similar legal process based on the advice of
counsel (in which case the Administrative Agent or such Lender, as applicable,
agrees, to the extent permitted by applicable law, to inform the Borrower
promptly thereof), (iv) to any other party to this Agreement, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding

 

74



--------------------------------------------------------------------------------

relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or prospective Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower, (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section, (B) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or (C) is
independently developed by the Administrative Agent or a Lender or (ix) for
purposes of establishing a “due diligence” defense. In addition, the
Administrative Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement and the other Loan Documents. For the purposes of
this Section, “Information” means all memoranda or other information received
from or on behalf of the Borrower relating to the Borrower or its business that
is clearly identified by the Borrower as confidential, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(A)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

75



--------------------------------------------------------------------------------

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the Transactions contemplated hereby and by
the other Loan Documents; (b) (i) each of the Administrative Agent, the
Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Subsidiaries, or any other Person and (ii) neither the
Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the Transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 9.15. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the

 

76



--------------------------------------------------------------------------------

keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

Section 9.17. Release of Guarantors. In the event that all the Equity Interests
in any Guarantor are sold, transferred or otherwise disposed of to a Person
other than the Borrower or its Subsidiaries in a transaction permitted under
this Agreement or in the event that a Guarantor ceases to be a Material
Subsidiary, the Administrative Agent shall, at the Borrower’s expense, promptly
take such action and execute such documents as the Borrower may reasonably
request to terminate the guarantee of such Guarantor.

Section 9.18. Release of Collateral.

(a) Upon the occurrence of any Release Date, so long as no Default or Event of
Default exists on such date or after giving effect to the release of Liens
contemplated hereby, all Collateral shall be released from the Liens created by
any Security Document, all without delivery of any instrument or performance of
any act by any party, and all rights to the Collateral shall revert to the Loan
Parties.

(b) At such time as the Loans shall have been paid in full and the Commitments
have been terminated, the Collateral shall be released from the Liens created by
any Security Document, and each Security Document and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party thereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties.

(c) Upon the sale or other disposition of any assets by the Borrower or any
Guarantor permitted hereunder (other than a disposition to the Borrower or any
Guarantor), the Lien on such asset granted pursuant to the Security Documents
shall be automatically released, without the delivery of any instrument or
performance of any act by any party.

 

77



--------------------------------------------------------------------------------

(d) At the request and at the sole expense of any Loan Party following a release
or termination in accordance with clause (a), (b) or (c) above, Administrative
Agent shall deliver to such Loan Party any Collateral held by the Administrative
Agent under any Security Document, and execute and deliver to such Loan Party
such documents as such Loan Party shall reasonably request to evidence such
termination; provided that the Administrative Agent may rely conclusively on a
certificate confirming the occurrence of condition set forth in clause (a), (b)
or (c), as applicable provided to it by any Loan Party upon the Administrative
Agent’s request without further inquiry and such reliance shall be without
recourse to, or representation or warranty by, the Administrative Agent and
shall not require the consent of any Lender.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TWITTER, INC.,

as Borrower

By:  

 

Name:   Title:  

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and as a Lender By:
 

 

Name:   Title:  

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

 

Name:   Title:  

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

 

Name:   Title:  

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH,

as a Lender

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

 

Name:   Title:  

[Signature Page to Revolving Credit Agreement]